DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-2, 4-6, 8, 10-11, 14, 16-18, 20-26, 28, 31-34, 36, 37, and 41) in the reply filed on 12/9/20 is acknowledged.
Claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 10-11, 14, 16-18, 20-26, 28, 31-34, 36, 37, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "removing the sacrificial coating" and claims 2, 4-6, 8, 10-11, 14, 16-18, 20-26, 28, 31-34, 36, 37, and 41 all recite “the sacrificial coating”.  There is insufficient antecedent basis for this limitation in the claim.  At line 6 of claim 1: “a sacrificial coating” was amended 
The term "about" used twice in claim 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is uncertain as to what threshold temperatures “about” would include, such as +/-1, 2, 5, 10, 20, 50, etc degrees, thus the scope of such a range limitation is indefinite.  For purposes of examination, “about” will be interpreted as at least inclusive of the explicitly recited values that accompany it.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 would .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 10, 14, 16, 17, 20-22, 24, 31-34, 36, and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2014/0329006; hereafter Bhatnagar) in view of Medwick et al (US 2002/0176988; hereafter Medwick).
Claims 1 and 20: Bhatnagar teaches a method of manufacturing an electrochromic device comprising an electrochromic stack (320) between a first (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of 
oC (See, for example, [0012-14], [0018], [0053], [0057]). Although such a range is not explicitly between about 200oC. and about 700oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 4: Bhatnagar in view of Medwick teach the method of claim 1, wherein removing the sacrificial coating comprises a wash operation conducted prior to coating the substrate with the second transparent electronically conductive layer (See, for example, [0017], [0031] of Medwick wherein the removal of the sacrificial layer applied by the manufacturer it taught to be removed by washing prior fabricator deposition steps such as EC stack deposition and subsequent 2nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
Claims 5-6: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches removing the sacrificial coating comprises exposing the sacrificial coating to an acidic or basic (alkaline) solution (see, for example, [0031]).  
Claim 8: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches removing the sacrificial coating comprises mechanically removing the sacrificial coating (see, for example, [0031]).
Claim  10: Bhatnagar in view of Medwick teach the method of claim 1, wherein removing the sacrificial coating is performed in a coater prior to depositing the electrochromic stack on the substrate (See, for example, [0017], [0031] of Medwick wherein the removal of the sacrificial layer applied by the nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
Claim 14: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further
Teaches removing the sacrificial coating comprises peeling the sacrificial coating from the substrate (See, for example, [0031]). 
	Claim 16: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches wherein depositing the sacrificial coating is performed in a first facility (manufacturer) and removing the sacrificial coating is performed in a second facility (fabricator) (see, for example, [0004-0005], [0011], [0017], [0047-0049]). 
	Claim 17: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches wherein the sacrificial coating comprises an organic or inorganic coating selected from the group consisting of acrylic materials, adhesive materials, and vinyl material (See, for example, [0032]).
	Claim 21: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches packing the substrate into a stack with interleaving material after depositing the sacrificial coating (see, for example, [0046-0047] wherein the protective coated material is dusted with interleaving material to help further separate adjacent stack glass substrates during shipping / storage).
Claim 22: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches packing the substrate comprising the sacrificial coating into a stack without using interleaving material (see, for example, [0046-0047], wherein additional interleaving material is taught to be optional, thus an embodiment wherein they are not used during shipping / storage is taught). 

Claim 31: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches depositing a second sacrificial coating and removing the second sacrificial coating, wherein the second sacrificial coating is deposited after removing the first sacrificial coating (See, for example, [0017], [0054], wherein at least prior to shipping the production article to the customer, the fabricator can apply another protective coating which is then removed by the customer). 
Claim 32: refer to the rejections of claims 4 and 31 above.
Claim 33: refer to the rejections of claims 5 and 31 above.
Claim 34: refer to the rejections of claims 6 and 31 above. 
Claim 36: refer to the rejections of claims 8 and 31 above.
Claim 41: refer to the rejections of claims 14 and 31 above. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Rozbicki et al (US 2014/0182125; hereafter Rozbicki).
Claims 10-11: Bhatnagar in view of Medwick teach the method of claim 1 (described above), wherein Medwick further teaches the temporary sacrificial layer can be removed prior to depositing the electrochromic stack by a variety of methods including solvent removal, acid / base treatment, spraying , wiping, dipping, mechanical removal etc (See, for example, [0017], [0031]); but does not explicitly teach removing the sacrificial coating comprises exposing the sacrificial coating to a plasma etching process in a coater. Rozbicki teaches a method of manufacturing an electrochromic device comprising an electrochromic stack between first and second transparent electronically conductive layers (See, for In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Graves (US 3,853,676; hereafter Graves).
Claim 18: Bhatnagar in view of Medwick teach the method of claim 1 (described above), wherein Medwick further teaches that the sacrificial coating is doped with various additives including colorants, like iron oxides, and powders flakes or foils of metallic composition (See, for example, [0051]).  But they do not explicitly provide further details on the metals, so it does not explicitly teach the sacrificial coating is doped with a metal element selected from the group consisting of iron and manganese.  Graves teaches a method of pigmenting coatings with metallic species (See, for example, abstract, col 1 lines 38-48).  Graves further teaches iron or iron alloy, like iron oxide serves predictably as a pigment for providing aesthetic effect, further extreme illusion of depth and magnetically orientable In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967) and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 4 above, and further in view of Birch et al (US 6,379,746; hereafter Birch).
Claim 28: Bhatnagar in view of Medwick teach the method of claim 4 (described above), Medwick further teaches that the sacrificial coating can be present during scoring and cutting processes and subsequently removed by washing, but does not describe in detail the scoring and cutting processes, so does not explicitly teach exposing the sacrificial coating to a second wash operation which does not remove the sacrificial coating prior to the removing wash operation.  Birch teaches a method for temporarily protecting glass articles (See, for example, abstract, title).  Birch further teaches wherein , like Medwick, the coating is meant to protect the glass substrate at least during instances of cutting and grinding processes, and then to be removed, such as by washing (See, for example, abstract, col 3 lines 38-52).  Birch further teaches that scoring / grinding and cutting processes involve substantial amounts of water, and wherein a key to successful protective coating is having it survive these processes and still be removable when desired (See, for example, col 3 lines 45-52 and col 10 line 59 –col 11 line 30).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the .

Claims 23, 25-26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Kharchenko (US 2013/0115468; hereafter Kharchenko).
Claim 23: Bhatnagar in view of Medwick teach the method of claim 1, including wherein the substrate comprises glass (above).  Medwick teaches unpacking the substrate from a stack of substrate comprising interleaving material (See, for example, [0046-0047]).  Medwick further teaches wherein a sacrificial layer, either the same or different than the sacrificial material applied by manufacturer, can predictably be reapplied following tempering to similarly provide the article the same protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011], [0017], [0054], [0017).  Bhatnagar in view of Medwick do not explicitly teach wherein the heat treatment of tempering is off-line from subsequent EC film deposition lines, so they do not explicitly teach the application of a sacrificial coating after unpacking the substrate from the stack of substrates.  Kharchenko teaches a method of providing a tempered TCO on a glass substrate, including using temporary protective coatings, for subsequent Electrochromic applications (See, for example, abstract, [0020]).  Kharchenko demonstrates that the concept of off-line processing stations among deposition and heating is well within the level of one of ordinary skill in the art, and further teaches that off-line operations provide advantages / flexibility with respect to the location and positioning of the processing equipment (see for example, [0042]).  Therefore it would In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).  By such incorporation, the teaching in Medwick provides a benefit to avoiding mechanical, chemical, handling damage and or from misidentification by applying a sacrificial material during shipping / storing / handling periods between processes, herein tempering and subsequent EC fabrication; which would read on the claim as it would occur following the initial unpacking of the substrate from the initial manufacturer prior to tempering.  
Claim 25: refer to the rejection of claims 1 and 23 above, by additional step of applying a sacrificial material in shipping / storing / handling period between tempering and subsequent EC fabrication it would occur following the cutting, grinding, and washing of the substrate that occurs prior to tempering (See, for example, [0016-0017] of Bhatnagar and [0011], [0017], and [0054] of Medwick).
Claim 26: refer to the rejection of claims 1 and 23 above, by additional step of applying a sacrificial material in shipping / storing / handling period between tempering and subsequent EC fabrication it would occur following the tempering of the substrate.
Claim 37: refer to the rejection of claims 31 and 23 above, Medwick has further taught wherein the sacrificial coating removal is performed in a coater (See, for example, [0017], [0031] (such as spraying (spray coater) dipping (dipcoater), etc) by incorporation of the additional step (Refer to claim 23 above) of applying a sacrificial material in shipping / storing / handling period between tempering st and before depositing the electrochromic stack on the substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.